Citation Nr: 0807692	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  05-35 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES


1.  Entitlement to service connection for heat exhaustion.

2.  Entitlement to service connection for shortness of 
breath.  

3.  Entitlement to an initial evaluation in excess of 60 
percent for cardiomyopathy with chronic atrial 
fibrillation/flutter.

4.  Entitlement to an initial compensable disability 
evaluation for bilateral pes planus (flat feet).  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from September 1987 to 
September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating determination 
of the Philadelphia, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO); which 
denied entitlement to service connection for heat exhaustion 
and shortness of breath; and granted service connection for, 
atrial fibrillation flutter, evaluated as 10 percent 
disabling, and bilateral pes planus, evaluated as 
noncompensable.  These evaluations were made effective 
February 23, 2004.  

In a March 2006 rating determination, the RO reclassified the 
veteran's heart condition as cardiomyopathy with chronic 
atrial fibrillation/flutter and increased the disability 
evaluation from 10 to 60 percent effective February 23, 2004.  

The issues of entitlement to service connection for shortness 
of breath and entitlement to an initial evaluation in excess 
of 60 percent for cardiomyopathy with chronic atrial 
fibrillation/flutter are remanded to the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  The veteran does not currently have residuals of heat 
exhaustion.  

2.  The veteran has mild bilateral pes planus; there is no 
evidence of painful motion or instability in either foot, no 
obvious edema, weakness, or tenderness to palpation in either 
foot, no evidence of abnormal weight bearing, and no evidence 
of abnormal alignment of the Achilles tendon, bilaterally.



CONCLUSIONS OF LAW

1.  Residuals of heat exhaustion were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for a compensable rating for bilateral pes 
planus have not been met at anytime.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, and 4.71a, Code 5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The June 2004, July 2004, and May 2006 letters informed the 
veteran of the information and evidence necessary to 
substantiate the claim, what types of evidence VA would 
undertake to obtain, and what evidence the appellant was 
responsible for obtaining.  The July 2004 letter told the 
veteran to submit all pertinent information in his 
possession.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As to the issue of service connection for residuals of heat 
exhaustion, the veteran was provided with notice of what type 
of information and evidence was needed to substantiate his 
claim and he was provided with notice of the type of evidence 
necessary to establish a disability rating and effective date 
in May 2006.  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the claim of service 
connection for residuals of heat exhaustion, any question as 
to the appropriate disability rating or effective date to be 
assigned is rendered moot.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claim 
after sending the above notices.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).

As to the issue of an evaluation for pes planus, once service 
connection is established further VCAA notice as to 
downstream issues, such as the initial evaluation of the 
disability, is not ordinarily required.  Dingess v. 
Nicholson, 19 Vet. App. 473, 490-493 (2006).  Moreover, once 
service connection is granted the claim is substantiated, and 
further VCAA notice as to the rating or effective date 
elements is not required.  Dingess v. Nicholson, at 490-1. 

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  No other relevant records have been identified.  
With regard to the pes planus issue, the veteran was afforded 
several VA examinations.  

As to the necessity for an examination for the veteran's 
claim of entitlement to service connection for residuals of 
heat exhaustion, the Board notes that in determining whether 
the duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

In this case, the veteran has reported no current residual of 
heat exhaustion other than to opine that atrial fibrillation 
is such a residual.  Atrial fibrillation is already service 
connected.  There is no other evidence of current residuals 
of heat exhaustion.  Absent evidence of a current disability 
or signs or symptoms of a current disability, an examination 
is not required.  38 U.S.C. § 5103A(d).  

Based upon the foregoing, no further action is necessary to 
assist the claimant with the claim.

Residuals of Heat Exhaustion

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In June 1989, the veteran was seen at the Emergency Center 
after passing out for ten minutes while fighting a fire.  A 
diagnosis of heat exhaustion was rendered at that time.  The 
following day, the veteran was seen on an outpatient basis.  
All systems were found to be within normal limits.  A 
diagnosis of resolved heat exhaustion was rendered.  

There were no further complaints or findings of heat 
exhaustion during the veteran's remaining period of service.  
The veteran did not report, nor were there any findings of, 
heat exhaustion during a June 1991 examination.  The veteran 
also did not report having residuals of heat exhaustion on 
his June 1991 report of medical history.  There were also no 
complaints, reports, or findings of residuals of heat 
exhaustion at the time of a December 1991 service separation 
examination.  The veteran also did report or complain of heat 
exhaustion residuals on a December 1991 service separation 
report of medical history.  

There have also been no objective medical findings of 
residuals of heat exhaustion subsequent to the veteran's 
period of service.  

Service connection is not warranted for residuals of heat 
exhaustion.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that the VA's and the United States 
Court of Appeals for Veterans Claims interpretation of 
section 1110 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); See also, Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

Although the Board notes that the veteran was treated for 
residuals of heat exhaustion in service, this episode was 
acute and transitory as evidenced by a finding of resolved 
heat exhaustion the next day and no further findings of heat 
exhaustion residuals subsequent to that time.  

As noted earlier, the veteran has reported no current 
symptoms of heat exhaustion, other than the already service 
connected atrial fibrillation.  There is no other evidence of 
a current disability related to heat exhaustion.  Hence the 
evidence is against finding that there is a current disease 
or disability that is a residual of heat exhaustion.  
38 U.S.C.A. § 5107(b) (West 2002).  Since a current disease 
or disability is not demonstrated, the claim must be denied.

Pes Planus

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Fenderson v. West, 12 Vet. App. 119 (1999).

Flatfoot with mild symptoms relieved by a built-up shoe or 
arch support warrants a noncompensable rating.  Flatfoot with 
moderate symptoms, weight-bearing line over or medial to the 
great toe, inward bowing of the tendo Achillis, and pain on 
manipulation and use of the feet, bilateral or unilateral, 
warrants a 10 percent evaluation.  Flatfoot with severe 
symptoms, objective evidence of marked deformity (pronation, 
abduction, etc.), and pain on manipulation and use 
accentuated, indication of swelling on use, with 
characteristic callosities, which is unilateral, warrants a 
20 percent evaluation and which is bilateral, warrants a 30 
percent evaluation.  Flatfoot with pronounced symptoms, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achillis on manipulation, and which are not improved by 
orthopedic shoes or appliances warrants a 30 percent 
evaluation if unilateral and a 50 percent evaluation if 
bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

At the time of a September 2004 VA examination, the veteran 
reported having had foot pain for the past fifteen years.  He 
indicated that he had pain when walking.  The veteran also 
noted having bilateral foot pain under the ankle bones.  

Physical examination revealed that the veteran had flat feet.  
He had difficulty walking and could walk on his heels but not 
his heels and toes.  He walked with a limp.  Examination of 
the feet did not reveal any tenderness. The veteran noted 
that the pain in his feet was aggravated by standing and 
walking.  He reported using shoe inserts at various times.  
He did not wear corrective shoes.  Inversion and eversion 
were painless but restrictive.  There was no evidence of 
edema or instability.  There were no callosities.  
Examination of the lower extremities revealed normal 
peripheral pulses.  The veteran had normal sharp to dull and 
vibratory sense.  

At the time of a February 2006 VA examination, the veteran 
indicated that his flat feet did not impair him in anyway and 
told the examiner that he had not seen a podiatrist since the 
military.  He reported experiencing some tenderness of the 
medial sole of the arches but nothing else.  He wore no 
orthotics.  He worked two days per week as a gas pumper and 
sat much more than he stood.  Two days was all the veteran 
could manage because of his overall general medical status.  

Physical examination revealed a normal gait.  There was no 
pedal edema.  The feet were mildly flat and demonstrated a 
tiny arch with no eversion at the ankles.  The ankles had 
normal range of motion.  He was capable of rapid repetition 
of motion without decrement in the normal range of motion.  A 
diagnosis of mild flat feet was rendered.  

Lacking medical evidence that the weight-bearing line of 
either foot lies over or medial to the great toe, or that 
there is any current inward bowing of the tendo Achillis, 
pain on manipulation of either foot, the requirements for a 
higher 10 percent rating are not met.  Further, the rating 
schedule indicates that a 0 percent rating is to be assigned 
when the symptoms are relieved by built-up shoe or arch 
support.  Here, the veteran does not wear arch supports or 
other corrective shoes.  Although he complained of pain in 
his feet whenever he had to stand or walk for long periods of 
time, the veteran's gait was not found to be antalgic.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flare-ups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).  The rating code for pes planus does not 
contain criteria based on limitation of motion.

The clinical findings show the current manifestations of the 
veteran's bilateral pes planus, including discomfort, are not 
more than mild and have not met the rating criteria for a 
compensable rating at any time during the course of the 
appeal.  The veteran's contentions do not include any reports 
of symptoms that that would meet the criteria for a 
compensable evaluation.  Fenderson; 38 C.F.R. §§ 4.7, 4.21 
(2007).  Hence, the preponderance of the evidence is against 
a compensable schedular evaluation.

Extraschedular Consideration

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.

The veteran has not been recently hospitalized for his 
service-connected pes planus.  While he only works two days 
per week as a gas station attendant, he is limited by his 
overall general health impairment as opposed to his service-
connected pes planus.

In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).



ORDER

Service connection for residuals of heat exhaustion is 
denied.  

An increased (compensable) rating for bilateral pes planus at 
anytime is denied.



REMAND

With regard to the issue of service connection for shortness 
of breath, the Board notes that the veteran was seen with 
complaints and diagnoses of bronchitis and upper respiratory 
infections on numerous occasions while in service.  The 
veteran has current diagnoses of chronic obstructive 
pulmonary disease, chronic obstructive sleep apnea, and 
obstructive lung disease.  During recent treatment bronchitis 
was again suspected.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003). 

The threshold for finding a link between current disability 
and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
The in-service and current findings suggest that the current 
disability could be related to that treated in service.  

In February 2006, the veteran underwent a VA examination to 
evaluate the service connected heart disease.  The 
examination did not contain many of the current findings 
needed to evaluate the disability.  See 38 C.F.R. §§ 4.100, 
4.104 (Note 2), Diagnostic Code 7020 (2007).  Where the Board 
makes a decision based on an examination report which does 
not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination.'"  Goss v. Brown, 9 
Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet.App. 563, 
569 (1993)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
pulmonary examination to determine the 
nature and etiology of any current 
disease or disability manifested by 
shortness of breath.  All necessary tests 
and studies should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner 
should answer the following questions:  
Does the veteran currently have a 
disorder causing shortness of breath?  If 
so, is it at least as likely as not (50 
percent probability or greater) that this 
disorder is related to a disease or 
injury during active service?  The 
examiner should provide rationales for 
these opinions.

2.  Schedule the veteran for an 
examination to determine the severity of 
his service-connected cardiomyopathy with 
chronic atrial fibrillation/flutter.  All 
necessary tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.  The 
examiner is requested to indicate the 
absence or the presence of the following:  
chronic congestive heart failure; a 
workload of 3 METs or less resulting in 
dyspnea, fatigue, angina, dizziness, or 
syncope; or, left ventricular dysfunction 
with an ejection fraction of less than 30 
percent.

3.  If any benefit sought remains denied, 
the veteran should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


